Citation Nr: 1430535	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-43 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama



THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of a right femur fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1984 to April 1985 and from December 1990 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO. 

In January 2014, the RO increased the rating for the service-connected right femur fracture residuals to 20 percent, effective on October 30, 2006. 

In his September 2009 Substantive Appeal, the Veteran asked to be scheduled for a videoconference hearing with a Veterans Law Judge (VLJ). He was scheduled for such hearing in June 2014, but failed to appear or request a postponement of the hearing. Accordingly, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (d).

The Veteran's appeal originally included the issues of service connection for hypertension. 

During the pendency of the appeal, the RO, in an January 2014 decision, granted service connection for hypertension and assigned a 10 percent rating effective on October 30, 2006. There is no indication in record that the Veteran appealed from this decision. 

Therefore, his appeal concerning the issue of service connection for hypertension has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

The service-connected residuals of the right femur fracture is shown to be productive of a disability picture manifested by continuous, moderate aching pain in the region of the fracture with mild tenderness to palpation in that area; marked knee or hip disability is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent for the service-connected right femur fracture with residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including Diagnostic Code (DC) 5255 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121. 

In this case, in November 2006 and October 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

However, as the claim stems from an initial grant of service connection, the letters did not set forth applicable criteria for ratings for the right femur fracture with residuals disability. 

The August 2009 Statement of the Case (SOC) set forth applicable criteria for higher ratings for the right femur fracture with residuals disability.  After issuance of the August 2009 SOC, and opportunity for the Veteran to respond, the January 2014 Supplemental Statement of the Case (SSOC) reflects readjudication of the claim.  

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA treatment records and examination reports.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran provided evidence and argument and appeared for VA examinations in support of his claim. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO evaluated the Veteran's right femur fracture with residuals disability by analogy under diagnostic codes (DC) 5255, the criteria for evaluating impairment of the femur.  

A 20 percent evaluation is warranted for malunion with moderate knee or hip disability. A 30 percent evaluation is warranted for malunion with marked knee or hip disability.  

A 60 percent evaluation is warranted for fracture of surgical neck of femur with false joint or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace.
 
An 80 percent evaluation is in order for fracture of shaft or anatomical neck of femur with nonunion, with loose motion (spiral or oblique fracture). 


Analysis

In the appealed rating decision, the RO granted service connection for the right femur fracture residuals and assigned a 10 percent rating effective on October 30, 2006 (date of claim).  

In a January 2014 rating decision, the RO increased the rating to 20 percent effective on October 30, 2006.  This increase during the appeal did not constitute a full grant of the benefit sought.  

Therefore, the Veteran's claim for increase remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

A May 2007 VA orthopedic consult record showed that the Veteran sustained a right closed proximal third femoral diaphyseal fracture during his period of service. He received an intramedullary antegrade nail for the fracture and reported having an uneventful recovery. He complained of aching pains with weather changes over the last fifteen years. He did not want surgical management for such an insignificant amount of pain.

Objectively, the Veteran had no tenderness to palpation over the proximal greater trochanteric area or distally and had good range of motion of the knee as well as hip without pain. His right lower extremity was neurovascularly intact. The X-ray study result showed healed femoral shaft fracture with intramedullary nail in place.

The examiner commented that the Veteran had typical post traumatic symptoms of pain with weather changes, especially cold, but noted that the Veteran was doing well with his healed fracture.

The September 2007 report of VA examination documented the Veteran's complaint that he had developed chronic pain in the middle area of his right leg where the fracture took place. He denied having any joint pain at knee or hip. He used a cane a few days each month.

On examination, the Veteran was noted to be able to stand up for one hour and to walk more than one quarter of a mile but less than one mile. There was no evidence of leg shortening, abnormal bone, abnormal joint signs of active infection, effect on weight-bearing joint, genu recurvatum, bone disease, malunion of the os calcis or astragalus, involucrum, sequestrum or draining sinus.

The diagnosis was that of fracture right femur with residuals. The effect of the problem on occupational functioning was right thigh pain. The examiner commented that there was no evidence of any hip involvement as a residual of the femur fracture, and the Veteran denied having any right hip symptomatology.  Therefore, hip range of motion testing was not performed.

The report of a VA examination in February 2009 noted the Veteran's complaint of moderate to severe pain every other day from right thigh to hip. There were no complaints of knee pain. Prolonged standing aggravated his pain; rest relieved his pain. He intermittently used a cane. His standing limitation was that of 1-2 hours and his limitation on walking was that of 100 yards.

On examination, the Veteran demonstrated 0-100 degrees of flexion, 0-20 degrees of extension and 0-40 degrees of abduction of the right hip. He could cross his right leg over his left and could toe out greater than 15 degrees. There was objective evidence of pain following repetitive motion without any additional limitation in range of motion after three repetitions.

The Veteran's right knee flexion was noted to be 0-120 degrees with full right knee extension. There was not objective evidence of pain following repetitive motion or additional limitation of motion following repetitive use.

There was no joint ankylosis. The X-ray study showed the presence of an intramedullary rod within the femur with proximal fixation screw, without evidence of fracture or hardware failure. There was heterotopic ossification over the proximal tip of the intramedullary rod and diffuse callus formation around the previous fracture side with normal alignment of the femur. The right hip and knee were noted to appear unremarkable.

The examiner noted that the right femur fracture resolved surgically with residual pain radiating up to right hip.

The report of a VA examination in February 2010 noted the Veteran's complaint of morning pain with continual worsening of the pain over the last 2 years. Otherwise, the complaints and findings on examination remained wholly unchanged from previous reports.

The report of a VA examination in December 2013 documented the Veteran's complaint of continuous, moderate aching pain with weather changes in the area of the right femur fracture that lasted longer in duration than previously. He also reported having tenderness to palpation of the healed right femur fracture area. The Veteran had no specific hip joint complaints; thus, range of motion testing of the hip was not performed. 

The Veteran did have noted weakened movement, pain on movement and interference with sitting, standing or weight-bearing on the right side. However, he had full muscle strength of the right hip and no ankylosis. He occasionally used a cane. The examiner indicated that the Veteran's right femur fracture with residuals did not impact his ability to work.

In light of the applicable rating criteria, the Board finds that a rating higher than 20 percent for the service-connected right femur fracture residuals is not assignable at any time during the period of the appeal

The criteria for a 30 percent rating or higher would require malunion with marked knee or hip disability.  During this period in question, some impairment was documented. However, the evidence demonstrates the Veteran simply experiences typical post traumatic symptoms of continuous, moderate aching pain with weather changes at the site of the right femur fracture. There is no showing of right knee disability.  To the extent that he has right hip involvement, it is characterized as moderate. Thus a rating in excess of 20 percent is not warranted. 

As the Veteran is not shown to have ankylosis of the right hip, limitation of flexion of the thigh to 20 degrees or hip flail joint, a higher rating under alternative diagnostic codes is not assignable.  

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point since the Veteran's claims for increase, have the disabilities been shown to be exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the level of disability and symptomatology, and is found inadequate, the RO must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent hospitalization).  38 C.F.R. § 3.321(b)(1).  

In this case, the Board finds that Veteran's reports of continuous moderate aching pain at the site of the healed right femur fracture is reasonably addressed by the schedular criteria for evaluating the right femur fracture without marked functional loss involving either the knee or hip. 

Accordingly, the threshold requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.   



ORDER

A increased, initial rating in excess of 20 percent for the service-connected right femur fracture residuals is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


